UNITED STATES COURT OF APPEALS
Filed 1/22/97
                             FOR THE TENTH CIRCUIT



    DOUGLAS WAYNE THOMPSON,

                Petitioner-Appellant,

    v.                                                   No. 96-3013
                                                    (D.C. No. 95-CV-3361)
    PAGE TRUE, Warden,                                     (D. Kan.)

                Respondent-Appellee.




                             ORDER AND JUDGMENT *



Before TACHA, EBEL, and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appellant Douglas W. Thompson appeals the district court’s summary

denial of his petition brought under 28 U.S.C. § 2241, a decision we review de

novo, see Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). Because we

agree with the district court that 28 U.S.C. § 2255 is the exclusive remedy for an

inmate to challenge the validity of a federal conviction, and because petitioner

has not shown that a § 2255 petition would be either inadequate or ineffective, we

affirm the judgment of the district court for substantially the reasons stated by

that court.

      Petitioner’s motion to produce exculpatory evidence is DENIED. The

judgment of the United States District Court for the District of Kansas is

AFFIRMED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Deanell Reece Tacha
                                                     Circuit Judge




                                         -2-